        Case 4:82-cv-00866-DPM Document 5723 Filed 11/20/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                              PLAINTIFF

V.                                     NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                               DEFENDANTS

EMILY McCLENDON, ET AL.                                                             INTERVENORS


                                  SPECIAL STATUS REPORT

       Pulaski County Special School District (“PCSSD”) for its Special Status Report submits

the following:

       1.        Enrollment. Each year in October, Arkansas schools submit official enrollment

numbers to the Arkansas Department of Education. Attached as Exhibit 1 is PCSSD’s October 1,

2020 enrollment report. October 1, 2020 total enrollment was 11,773 students. The October 1,

2020 enrollment figures represent a decline in enrollment of 349 students as compared to the

October 1, 2019 enrollment report.

       2.        Finances. The 2019-2020 school year finished with a deficit but PCSSD still

maintained a positive fund balance. The budget prepared for the 2020-2021 school year shows that

the PCSSD is running a tight budget, with the amount of spending on PPE and substitute teachers

presenting a large variable in light the current public health crisis.

       3.        Bonds. At the October 13, 2020 Board meeting, it was announced that the District

was able to refinance a bond issue. It is anticipated that this will result in $2.9 million of immediate

savings, and $1.9 million of savings next year. These are one time savings and not recurring annual
        Case 4:82-cv-00866-DPM Document 5723 Filed 11/20/20 Page 2 of 6




savings. This will go a long way in helping to fill the tight budget issues identified above, and

comes at a time when the district faces escalating pandemic related expenses.

       4.      Discipline. PCSSD acknowledges that given the advent of distance learning

brought about by the COVID-19 pandemic, tracking student discipline in the 2020-2021 school

year presents an unprecedented situation. With that acknowledgement, PCSSD shares with the

Court the following breakdown of enrollment and suspensions for the first quarter:

                        ENROLLMENT (First Quarter 2020-2021 School Year)

        Percent of black students                    Percent of non-black students

        48%                                          52%



                        SUSPENSIONS (First Quarter 2020-2021 School Year)

        Black suspensions                            Non-Black suspensions

        40%                                          60%



This data shows that black students are not being disciplined at disproportional rates. By way of

comparison, here are the numbers for the first quarter of the 2019-2020 school year:

                        ENROLLMENT (First Quarter 2019-2020 School Year)

        Percent of black students                    Percent of non-black students

        46%                                          54%



                        SUSPENSIONS (First Quarter 2019-2020 School Year)

        Black suspensions                            Non-Black suspensions

        67%                                          33%
        Case 4:82-cv-00866-DPM Document 5723 Filed 11/20/20 Page 3 of 6




The numbers of suspensions and discipline incidents are of course down given the advent of

distance learning brought about by the pandemic, but the figures reported above are percentages,

not numbers of incidents. Additionally, attached hereto as Exhibit 2 is a chart showing actual total

incident numbers for the last four school years which offers a side-by-side comparison of first

quarter numbers only. Attached hereto as Exhibit 3 is a corresponding chart showing breakdown

by race, utilizing the historically recognized “black” and “non-black” categories.

                                              Devin R. Bates (2016184)
                                              M. Samuel Jones III (76060)
                                              Amanda G. Orcutt (2019102)
                                              MITCHELL, WILLIAMS, SELIG,
                                                GATES & WOODYARD, P.L.L.C.
                                              425 West Capitol Avenue, Suite 1800
                                              Little Rock, Arkansas 72201
                                              Telephone: (501) 688-8800
                                              Facsimile: (501) 688-8807
                                              sjones@mwlaw.com
                                              dbates@mwlaw.com

                                              and

                                              Jay Bequette
                                              Cody Kees
                                              Bequette Billingsley & Kees, P.A.
                                              425 West Capitol Ave., Suite 3200
                                              Little Rock, Arkansas 72201
                                              Telephone: (501) 374-1107
                                              Facsimile: (501) 374-5092
                                              Mobile: (501 590-4500
                                              jbequette@bbpalaw.com
                                              ckees@bbpalaw.com

                                              Attorneys for Pulaski County Special
                                              School District
                                                Case 4:82-cv-00866-DPM Document 5723 Filed 11/20/20 Page 4 of 6                                                                                    Page 2 of 2



                                                                      PULASKI COUNTY SPECIAL SCHOOL DISTRICT
                                                                                  PreK-12 Enrollment - October 1st, 2020

                            PRE-K               KIND                FIRST               SECOND                THIRD             FOURTH                 FIFTH                 TOTAL ELEMENTARY
  ELEMENTARY
   SCHOOLS            B      NB     TOT   B     NB     TOT    B      NB     TOT     B      NB     TOT   B      NB     TOT   B     NB     TOT     B      NB     TOT    B       %       NB       %       Total
Baker                  4       9     13   23      55    78    19      45     64       7     51     58   13      49     62   20      45      65   15      39     54    101    25.6%     293   74.4%       394
Bates                  6      22     28   20      38    58    15      26     41      33     29     62   33      33     66   22      28      50   31      39     70    160    42.7%     215   57.3%       375
Cato                   3      11     14   17      32    49    18      31     49       9     38     47   18      24     42   10      45      55   20      27     47     95    31.4%     208   68.6%       303
Chenal                 0       0      0   13      53    66    13      55     68      14     64     78    9      61     70   21      53      74   22      59     81     92    21.1%     345   78.9%       437
Clinton               18      27     45   45      26    71    59      33     92      51     15     66   51      35     86   64      37     101   50      23     73    338    63.3%     196   36.7%       534
College Station       13       0     13   18       2    20    20       1     21      13      2     15   20       2     22   21       3      24   21       0     21    126    92.6%      10    7.4%       136
Crystal Hill          23      13     36   46      32    78    54      33     87      54     21     75   56      29     85   65      28      93   59      27     86    357    66.1%     183   33.9%       540
Harris                11       5     16   28       5    33    23      10     33      15      2     17   23       6     29   19       4      23   15       1     16    134    80.2%      33   19.8%       167
Landmark               8      27     35   11      31    42    14      29     43      10     25     35   14      19     33    8      27      35    7      27     34     72    28.0%     185   72.0%       257
Lawson                 1      18     19   12      22    34     6      18     24      10     24     34    7      17     24   15      25      40    9      18     27     60    29.7%     142   70.3%       202
Oak Grove              6      14     20   15      10    25    13      21     34      16      6     22    9      13     22   12      16      28    9      18     27     80    44.9%      98   55.1%       178
Oakbrooke              6      14     20   30      29    59    31      43     74      32     32     64   32      35     67   26      40      66   27      35     62    184    44.7%     228   55.3%       412
Pine Forest            0       0      0   27      29    56    30      27     57      35     34     69   30      46     76   39      25      64   37      49     86    198    48.5%     210   51.5%       408
Robinson Elem          4      14     18   13      23    36    15      33     48       8     35     43    9      22     31    6      18      24   11      23     34     66    28.2%     168   71.8%       234
Sherwood               9      12     21   26      22    48    33      34     67      19     36     55   23      28     51   17      20      37   12      31     43    139    43.2%     183   56.8%       322
Sylvan Hills Elem      6      11     17   18      30    48    24      37     61      17     32     49   28      33     61   24      35      59   35      48     83    152    40.2%     226   59.8%       378
Total Elementary      118    197    315   362    439    801   387    476    863     343    446    789   375    452    827   389    449     838   380    464    844   2,354   44.6%   2,923   55.4%     5,277



   SECONDARY                SIXTH             SEVENTH             EIGHTH                  NINTH               TENTH             ELEVENTH             TWELFTH                 TOTAL SECONDARY
    SCHOOLS           B      NB     TOT   B     NB     TOT    B      NB     TOT     B      NB     TOT   B      NB     TOT   B     NB     TOT     B      NB     TOT    B       %       NB       %       Total
Maumelle Middle       137    100    237   116    104    220   129     98    227       0      0      0     0      0      0     0      0       0     0      0      0    382    55.8%     302   44.2%       684
Mills Middle           70     59    129    75     61    136    72     57    129       0      0      0     0      0      0     0      0       0     0      0      0    217    55.1%     177   44.9%       394
Robinson Middle        51    130    181    68    122    190    61    134    195       0      0      0     0      0      0     0      0       0     0      0      0    180    31.8%     386   68.2%       566
Sylvan Hills Middle   193    167    360   186    181    367   184    192    376       0      0      0     0      0      0     0      0       0     0      0      0    563    51.0%     540   49.0%      1103
Maumelle High           0      0      0     0      0      0     0      0      0     103    115    218   111    104    215   116    138     254   127    112    239    457    49.4%     469   50.6%       926
Mills High              0      0      0     0      0      0     0      0      0     102     57    159   106     67    173   102     52     154    78     48    126    388    63.4%     224   36.6%       612
Robinson High           0      0      0     0      0      0     0      0      0      80    122    202    73    130    203    73     91     164    57    109    166    283    38.5%     452   61.5%       735
Sylvan Hills North      0      0      0     0      0      0     0      0      0       7      5     12   194    185    379   179    189     368   172    167    339    552    50.3%     546   49.7%      1098
Sylvan Hills High       0      0      0     0      0      0     0      0      0     192    180    372     4      1      5     0      0       0     1      0      1    197    52.1%     181   47.9%       378
Total Secondary       451    456    907   445    468    913   446    481    927     484    479    963   488    487    975   470    470     940   435    436    871   3,219   49.6%   3,277   50.4%     6,496


                                                                                                                            TOTAL DISTRICT ENROLLMENT 5,573                  47.3%   6,200   52.7% 11,773



                                                                                             EXHIBIT
                                                                                                    1
October 1st 2020 PreK-12                                                                                                                                                     Printed on 10/5/2020 at 1:36 PM
                           Case 4:82-cv-00866-DPM Document 5723 Filed 11/20/20 Page 5 of 6


             2017-2018     2018-2019        2019-2020    2020-2021
Elementary      233            170              157         22



             2017-2018     2018-2019        2019-2020    2020-2021
Secondary      2217           1233              953         142




                         Need this chart on another pg




                                                                  EXHIBIT
                                                                     2
                                                                     1
                                  Case 4:82-cv-00866-DPM Document 5723 Filed 11/20/20 Page 6 of 6


Elementary                2017-2018       2018-2019         2019-2020         2020-2021
Non-Minority Race Total
Minority Race Total
                            37%
                            63%
                                             35%
                                             65%
                                                   District57%Discipline
                                                                     27%
                                                                         Race Totals
Secondary                 2017-2018       2018-2019              Non-Black
                                                            2019-2020   2020-2021             Black
Non-Minority Race Total           34%              37%            32%           58%
Minority Race Total               66%              63%            68%           42%


District Race Total       2017-2018       2018-2019         2019-2020         2020-2021
Non-Minority Race Total           34%              36%                  34%           61%
Minority Race Total               66%              64%                  66%           39%



                                        Make a chart for Secondary
                                        and District Race Total




                                                                                 EXHIBIT
                                                                                          3
                                                                                          1
